Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant's election without traverse of claims 1-10 in the reply filed on 5/3/2021 is acknowledged.  Claim 11 should be canceled. Correction is required.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claims Objection

           Claim 2 is objected to in that the recitation “the coil” on line 3  lacks clear antecedent basis. Correction is required.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For example, it is unclear how the “measurement process” on lines 10 and 19 can “measure” the frequency characteristics of the filter,  how the “adjustment process” on line 13 can “adjust” the frequency characteristics since the present specification does not show the measuring and adjusting means and discloses in detail how these means can perform the steps of measuring and adjusting functions as recited. Correction or clarification is required.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 1, the recitation of the limitation:  “the adjustment method . . . unit” on lines 9-28 is unclear, as such indefinite. For example,  it is unclear how the reference filter unit can be “selected” on line 11, how the characteristics can be “measured” and “adjusted” on lines 11, 13 and 21, how the capacitance can be “attached” on lines  17 and 23 since no such measuring, selecting and adjusting means are recited in this claim; and  if the recited “capacitance” on line 24 is additional “capacitance ” or a further recitation of the previously claimed “capacitance” on line 18. Also, it is unclear how this limitation is read on the preferred embodiment. Insofar as understood, no means for perform the  measuring, selecting and adjusting means are seen on the drawings.
In claims 5 and 6, it is unclear how the material, the size and the shape of the member can be “changed” since no changing means is recited in this claim and how this limitation is read on the preferred embodiment or shown on the drawings.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Allowable Subject Matter

          Claims 1-10 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b). These claims are allowed because the prior art of record fails to disclose that:
-a first measurement process of measuring a frequency characteristic of a reference filter unit selected among the filter units; and 
- 15an adjustment process of adjusting a frequency characteristic of each of remaining filter units selected among the filter units excluding the reference filter unit, wherein the adjustment process includes an attachment process of attaching a capacitive member 20for adjusting a capacitance between wirings in each of the remaining filter units as combined in claim 1.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842